Name: 90/163/EEC: Commission Decision of 26 March 1990 amending Decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  cooperation policy;  agricultural policy;  agricultural activity;  non-governmental organisations
 Date Published: 1990-04-06

 Avis juridique important|31990D016390/163/EEC: Commission Decision of 26 March 1990 amending Decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic) Official Journal L 091 , 06/04/1990 P. 0031 - 0031*****COMMISSION DECISION of 26 March 1990 amending Decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic) (90/163/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 3154/85 (3), as last amended by Regulation (EEC) No 1546/89 (4), lays down detailed rules for the administrative application of the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85; Whereas exports to non-member countries carried out in the context of the food-aid operations referred to in Article 21 (2) of Regulation (EEC) No 3154/85 should be exempted from monetary compensatory amounts where such exports are carried out by humanitarian organizations and approved in accordance with Community procedure; Whereas a number of humanitarian organizations were approved by Commission Decision 86/77/EEC (5), as last amended by Commission Decision 89/407/EEC (6); whereas other organizations may be regarded as humanitarian organizations on the basis of their approval pursuant to national legislative provisions; whereas the Annex of the aforementioned Decision should therefore be completed accordingly; Whereas measures provided for in this Decision are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 With effect from 1 January 1990, the following humanitarian organizations are added to the Annex of Decision 86/77/EEC: 'Kent and Sussex aid to Poland Plumbline Ministries Battle Baptist Church The Cheldon Christian Trust The Romanian Aid Fund Limited Association of Ukranian Women in Great Britain'. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 26 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 182, 3. 7. 1987, p. 1. (3) OJ No L 310, 21. 11. 1985, p. 9. (4) OJ No L 151, 3. 6. 1989, p. 24. (5) OJ No L 76, 21. 3. 1986, p. 54. (6) OJ No L 189, 4. 7. 1989, p. 47.